                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              3:17-cr-224-MOC-DSC-1


 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                       Plaintiff,                         )
                                                          )                ORDER
 v.                                                       )
                                                          )
 DONYELL BOUSHON MINOR,                                   )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on Defendant’s Motion for Reconsideration, (Doc.

No. 31) of the Court’s prior denial of his Motion for Reconsideration of the Court’s original

denial of Defendant’s Motion for Compassionate Release due to COVID-19. The current

Motion for Reconsideration, (Doc. No. 31), is denied for same reasons that the Court denied

Defendant’s prior motion.




                                              Signed: September 11, 2020




      Case 3:17-cr-00224-MOC-DSC Document 32 Filed 09/11/20 Page 1 of 1
